Citation Nr: 0605991	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:  Richard J. Mahlin, Attorney at Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO.  In that 
decision, the RO granted service connection for tinnitus and 
hearing loss of the left ear, but denied service connection 
for hearing loss of the right ear.


FINDING OF FACT

The veteran does not have a right ear hearing disability.
 

CONCLUSION OF LAW

The veteran does not have a right ear hearing disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Having been granted service connection for tinnitus, and for 
hearing loss of the left ear, the veteran contends that 
service connection should also be established for hearing 
loss of his right ear.  He maintains that his right ear 
hearing difficulties can be attributed to acoustic trauma in 
service.  

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of an October 2004 letter to the veteran.  The letter 
informed the veteran of the evidence required to substantiate 
his claim, and of his and VA's respective duties for 
obtaining evidence.  The letter also requested that he send 
any evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the October  2004 notice was, in fact, sent 
before the RO issued its decision on the veteran's claim in 
December 2004.  Accordingly, there is no issue in this case 
with respect to the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board notes that no VA audiology 
examination has been conducted in connection with this claim.  
However, the veteran has submitted a report of an August 2004 
private examination.  The Board has reviewed the private 
report, and finds it adequate for purposes of deciding the 
claim.  See 38 U.S.C.A. § 5125 (West 2002).  Accordingly, 
there is no need for a VA examination.  The veteran has not 
identified, and/or provided releases for, any other relevant 
evidence that exists and can be procured, and no further 
development action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  This is so 
because the evidence does not establish that he currently 
suffers from a right ear hearing disability.  Impaired 
hearing is not considered a disability for VA purposes unless 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2005).  Here, the testing in August 2004 revealed thresholds 
of 20, 10, 20, 30, and 30 decibels in the veteran's right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a 
speech discrimination score of 96 percent.  Inasmuch as these 
data clearly show that he does not have a current right ear 
hearing disability, as VA defines it, his claim cannot be 
granted.  The appeal is therefore denied.


ORDER

Service connection for right ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


